Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 3, 2014

                                    No. 04-13-00614-CV

                                     Kathryne VAUSE,
                                         Appellant

                                              v.

              LIBERTY INSURANCE CORPORATION and Justin A. Smith,
                                 Appellees

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 07-2231-CV
                                William Old, Judge Presiding


                                       ORDER
       Appellant’s reply brief is due on July 7, 2014. See TEX. R. APP. P. 38.6(c). On July 1,
2014, Appellant filed an unopposed first motion for extension of time to file the reply brief.
      Appellant’s motion is GRANTED. Appellant’s reply brief is due to be filed no later than
August 14, 2014. See id. R. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court